Title: Jacques Le Maire to John Adams: A Translation, 10 November 1778
From: Maire, Jacques Le
To: Adams, John


      
       Sir
       Nantes, 10 November 1778
      
      My departure being fixed at the end of this month by the contract made by Mr. Lee with Mr. Bonnefil to transport the goods here belonging to Virginia, I dare, sir, to solicit a letter of recommendation from you in my favor for the Governor of Virginia. Also be so kind as to send me the reply to the letter I delivered to you from him. I apply to you all the more eagerly knowing that your generosity and sense of justice will justify the zeal that I have exercised in the faithful fulfillment of my mission. Without prejudice I venture to recognize in my conduct an inviolable and disinterested attachment to the service of the United Provinces to which I am entirely devoted, and I am very happy if I can prove to you the truth of the sentiments of which I pray you know me to be imbued.
      I have the honor to be, with deep respect, sir, your very humble and very obedient servant
      
       Le Maire
       Rue de la Casserie in Nantes
      
     